Citation Nr: 0802452	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  05-32 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1973, with a subsequent period of service that was under 
conditions other than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board has reviewed the claims file and observes that 
further evidentiary development is necessary prior to a final 
Board adjudication on this case.

First, the veteran has not been afforded a VA examination 
during the pendency of his current appeal to ascertain the 
symptoms and severity of his service-connected PTSD.  Such an 
examination is "necessary" under 38 C.F.R. § 5103A(d) 
(2007).

Second, the veteran has recently submitted documentation 
indicating hospitalizations at the VA Medical Centers (VAMCs) 
in Fayetteville, North Carolina and Charleston, South 
Carolina in 2007, but the full treatment reports 
corresponding to those hospitalizations have not been 
received into the claims file to date.  Rather, the most 
recent set of VA medical records received by the RO is dated 
through July 2005.  Efforts to obtain the most recent medical 
records are required.  38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the veteran was not issued a letter notifying him of 
his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA) until February 2006, and his 
claim was not subsequently readjudicated in a Supplemental 
Statement of the Case.  This constitutes a procedural defect 
requiring correction under Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) and 38 C.F.R. § 19.9 (2007).

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment from 
the Fayetteville and Charleston VAMCs 
dated since July 2005 should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the symptoms and severity of his PTSD.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
findings must be reported.  A Global 
Assessment of Functioning (GAF) score 
should be provided, and the examiner 
should describe the extent to which the 
veteran's PTSD results in social and 
occupational impairment.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim for an 
increased evaluation for PTSD should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


